Case CaSecl-08-Y200KR2-IDCurDa Hid Psled 08/1H4ge Pagdd of 42

No. 19-742C
(Judge Griggsby)

 

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

SPACE EXPLORATION TECHNOLOGIES CORP.,

Plaintiff,

THE UNITED STATES,

Defendant,

and

UNITED LAUNCH SERVICES, LLC, BLUE ORIGIN, LLC, & ORBITAL SCIENCES CORP.,

Defendant-Intervenors.

 

DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

 

OF COUNSEL:

ERIKA WHELAN RETTA

Air Force Legal Operations Agency
Commercial Law and Litigation Directorate
AFLOA/JAQC

Contract and Fiscal Law Division

GREGORY YOKAS
Space and Missile Systems Center
Office of the Staff Judge Advocate

DOUGLAS EDELSCHICK
Trial Attorney
Department of Justice

June 13, 2019

JOSEPH H. HUNT
Assistant Attorney General

ROBERT E. KIRSCHMAN, JR.
Director

DOUGLAS K. MICKLE
Assistant Director

TANYA B. KOENIG

Trial Attorney

Commercial Litigation Branch
Civil Division

Department of Justice

P.O. Box 480, Ben Franklin Station
Washington, DC 20044

Tele: (202) 305-7587

Attorneys for Defendant
Case CaSecl-08-DY200KR2-DCurDa Hid Csled N8/1H4ge Pagd2 of 42

TABLE OF CONTENTS
Page:
TABLE OF CONTENTS. ...0......cccccccesceescesceeseesseeseeeseesacseesacesseesecaeeseceseceaeessceaeceaeeseseaeeeseeneeeaeeaeens il
TABLE OF AUTHORITIES ..0......0....ccccccsccsccesceesceseceseeeseeseesecsecesscaecsaeeseceseeacessceaeesateeseseeeeseaees iv
INTRODUCTION 000000... ceccceccecccescesceesceeseeseesseesseseesaeeseesecsaeessceseceaecaeeseceseesseesseeseeeaeeeeeaeeeseeneeeaeens 2
STATEMENT OF THE ISSUE ...0........ccccccccceeccesceeseesceeseeeseeseeaecsaeeseceaecsacessceaeceseeseeeseceaeeseteeeeseeees 4
STATEMENT OF THE CASE ...0.......cccccccccescesccescesseeseeesecesceseceaecsaeesecesecsaceseceaeeeseeaseseeeaseseteeeeseeees 4
I. Nature Of The Case .............ccccecceeceesceeseeeceeseesceeseeeseesseeseeeaeceeeeseeeseeeaeeeeeaeeeeeeeeeeaeens 4
II. Statutory And Regulatory Framework............00....ccccccccsccescceesceeseeeeeceeseeeeseeeseeesseeses 5
A. The FGCAA And CICA 00...ccccccceccceecesccesceseeseeseeseceseceeeseceaeeeseeseeeaeeneeeeees 5
B. The Department Of Defense’s Authority To Use Other Transaction

Agreement 2.0... eeeeeeececceeeeceeeeeeceeeeeeseeeeeeeeeseeeceeeeeeeeeeeeeeeeeeeteeeeeeeneeeeeeeeeees 6
STATEMENT OF THE FACTS 200......ccccccccccescceseesceeseesseesseseesecesecaeesscessceseesaseseseseeseceaseeseeeceneees 11
I. History Of The EELV Program .................cccccceeceescceseceescceeeceeeeeseeeeseeesseeeseeesseeeaes 11

Il. The Air Force’s Decision To Use An OT To Develop Launch Systems
PLOtOtYPeS «2.2... eeeeceeeeeeeeseeeeesseeeeeeseseeeeeeeeaeeecessaeeeeseeaeeeceeeeaeeeeeseeaeeeseseeeeeeeeeeeeeerees 14
II. The Scope Of The OTs For Launch Service Prototypes.................c:cccccccseceeseeeeeees 17
IV. Solicitation And Awad .0.............ccccccccecccesceeeseeeseeeseeeeseeeseeceseeesseceaeeesseeeeeeseeenseeess 18
ARGUMENT ............cccccesccescesceeseesseeseesaeesecseeescesscssecsacesscasesasesscsasesssessceasesscessceaeesaceseceasesacenseeaeeess 19
I. Standard Of Review: Jurisdiction .................ccccecceeeesceeeceeeeeseeeseeeeceseeeseeeseesenseeees 19

Il. The Court Does Not Possess Bid Protest Jurisdiction To Entertain Challenges
To Non-Procurement Actions ..............e:cescescescesceseeseeseeeseeeeeseeseeseeseeseeseeeeeeeeseeaeees 20

li
Case CaSecl-09-29200KG2-IDCCurDeart 1 Ged 08/1 F49e PagaZ of 42

II. SpaceX’s Complaint Is Not “In Connection” With A Procurement Or Proposed
Procurement ..............ccccceeeceeesseeeeeeeseseeeeeeseaeeeseeseneeeceeeaeeeseeeaeeeeeeeeaeeeeeeeeeeeeeeeeeeeeeees 24

A. SpaceX’s Interpretation Of “In Connection With” Is Contrary To

Precedent ............c.ceccceccecccessceesceeeseceseeesecceseeeaeeeseecaeceseeeeaecesseseseeeseeeeeeesseeseeeess 25

B. The OT Is Not “In Connection With” The Phase 2 Procurement.................... 28

IV. SpaceX Does Not Allege Any Violation Of Any Procurement Statute................. 32
CONCLUSION 0.000... . ccc ccccccccccccccccecccsesseceeeceeeeeeseessnaaeececeseceeseseaeeececceeseeessneeeeeeceeeeeseesenaeeeeeeeeeeeeeseaes 33

ill
Case CaSecl-08- DY200KR2-DCurDa id FGled 08/1H4ge Pagda of 42

TABLE OF AUTHORITIES
CASES

Aectra Ref. & Mktg. v. United States,

565 F.3d 1364 (Fed. Cir. 2009)..........cccccccccccccceesccescceesecesecessecesceessecesecessecesecesseeeseeesseeeseees 23, 24
AgustaWestland North America, Inc. v. United States,

880 F.3d 1326 (Fed. Cir. 2018)... cccccecccceccceeccesceeseeeeseeeseeeesccessecesscesscessceesaecesecesseeeseeesseeeseees 26
BayFirst Solutions, LLC v. United States,

104 Fed. Cl. 493 (2012) .......eecccceccccccccceescesscceseeesecessecseeesseceseesssecesecesseceaeceseesseceseeseeeesseeseeees 27
Blade Strategies, LLC,

B-416752, 2018 CPD § 327 (Comp. Gen. Sept. 24, 2018) ...........ccceecececcceecceseeeeeeteseeeeseeeseees 22
Cedars-Sinai Med. Ctr. v. Watkins,

11 F.3d 1573 (Fed. Cir. 1993)... .cccccccccccccesccescceesceesseceseeesceceseeesceceaeeesaeceaeceseeeseeesseeeseeesseeeseees 19
Centech Grp., Inc. v. United States,

554 F.3d 1029 (Fed. Cir. 2009)... ccccccccceccccccceccesceeeeecescecececeseeceeceseeeeaeeeeeceseeeseeeeseeesseeeaeees 22
Cleveland Assets, LLC v. United States,

883 F.3d 1378 (Fed. Cir. 2018)... ccc ccccccccceccceecceescceeeeesecesscensecessceesecesscensecessceesecesscenseeees 3, 32
CMS Contract Mgmt. Servs. v. United States,

745 F.3d 1379 (Fed. Cir. 2014) ......ccecccccccccceccceesccesccessceesecescceseceseeesecesecesscesseeeeceeseeeecenseeees 22
DataMill, Inc. v. United States,

91 Fed. Cl. 740 (2010) o0...o cece cee cccccceecccesceesseesecesseesecessecesecessceesecesseeesecessceesesesseeeseeesseeessees 30
Distributed Solutions, Inc. v. United States,

539 F.3d 1340 (Fed. Cir. 2008)... ...0ccccccccceccesecccesscceesseeeesseceesaecesseecesseecesseeeesseeessseeeesees passim
Ex Parte McCardle,

74 U.S. (7 Wall.) 506 (1869) o.oo. ccc ccc cccccccecceesceeseceseeesecesaecesecesseseseceseeessecesseeeseceeseecseeesseeess 19

Exploration Partners, LLC,
B-298804, 2006 CPD § 201 (Comp. Gen. Dec. 19, 2006) .0..........ccccecccesccesceeceeseeescessceseeeseees 22

Frankel v. United States,
842 F.3d 1246 (Fed. Cir. 2016)..0......ccccececccccccescesscesceeseesscesecsscesscessesscesecessesecesseeseessceseceasesseeaes 22

Geiler/Schrudde & Zimmerman v. United States,
743 F. App’x 974 (Fed. Cir. 2018) ........cccccecccccecccesccescceeseeesecesceeseecesceeseeceseeeseeeeseeesaeeeseeesseeees 27

iv
Case CaSecl-08-09200K G2 -IDCCurDeat i GCI 08/1 H4ge Pagdd of 42

Gov’t Technical Servs. LLC v. United States,
90 Fed. Cl. 522 (2009) ooo... ccecccccccccccscceesscceesseeeesseceesseceesseccesseecesseceessececseceesseceeesseceseceeseeeeses 26

Griffv’s Landscape Maint. LLC, v. United States,
51 Fed. Cl. 667 (2001) 22... .cccccccccecccescceccesceescesseesscessessesecescesscesscsacesscesseasesscesseeseessseeeeessensteess 29

Guardian Moving & Storage Co. v. United States,
122 Fed. Cl. 117 (2015) .ooceccecccccccececcescescescesceseesecsecsecsecsacsacsaesacesecsessecsecsecsaceaseaeeaeeaeeaeeeeseeees 29

Hercules Inc. v. United States,
516 U.S. 417 (1996) o.oo ccccecccccecccscceseeescesseesecsscesscssesscsscssecsscessceasesssesscessessesseeseesaceeeesesseeaes 20

Hopland Band of Pomo Indians v. United States,
855 F.2d 1573 (Fed. Cir, 1988) .......ecececceccescescesceseesceseeeseeseeseeseaeeseesecsecsecsaceceeaeeseesseeeseeeeeeeess 20

Hymas v. United States,
810 F.3d 1312 (Fed. Cir. 2016)... ccccccccccccccecccecceesceesseceseceseecesceesseceseeeseeeeseeesseeeseeeneeeeaes passim

International Genomics Consortium v. United States,
104 Fed. Cl. 669 (2012) .2....ccecececccecccccceecccescceseecesceessecseeeseeceaeeesseceaeceseeceseeesseeseeeesseeeeeesseeeeeees 26

Kellogg Brown & Root Servs. v. United States,
117 Fed. Cl. 764 (2014) oo..oeeccecccececcccesececcesceeseesseeseesseescesecsaecsaeeseceaecseeeseeeseeeaeeseceaeeeseenseeseeeaeens 26

MacLean v. United States,
454 F.3d 1334 (Fed. Cir. 2006)......000ccccccccccccccecccessceeeseccesecceeseeceseceesseceesucceesaceeessecesseceeseeeeees 20

MorphoTrust USA, LLC,
B-412711, 2016 CPD § 133 (Comp. Gen. May 16, 2016)............c.ceccceccceeeseceseeeeeeeceeseeeseeees 7,22

MD Helicopters, Inc.,
B-417379, 2019 CPD § 120 (Comp. Gen. April 4, 2019) .........cceccceeeeeceeceeeeeeceeseeeeeeseeeseeeeeees 22

Murphy v. United States,
222 Ct. Cl. 685 (1980) oo. ececccecccceccecceseesceseeateseeseesecsecsecsacsacsacaceaeeseesecsessessaseaseateateaeeaeeseeseeees 20

R&D Dynamics Corp. v. United States,
80 Fed. Cl. 715 (2007) 202... cecccccceccceccceccesceeseesceeseeeseeseeeseceaecsaceseeeaeessecseseaeceeeeeeeeseseeeeaes 3, 27, 31

RAMCOR Servs. Grp., Inc. v. United States,
185 F.3d 1286 (Fed. Cir, 1999) .......ccccccccccccecccescesscescescesscessescesscesecescescesseeacessesseeseeesceaes 25, 33

Res. Conservation Group, LLC v. U.S. Dep’t of the Navy,
86 Fed. Cl. 475 (2009) oo... eeececcceeccecesceseeceseeseeseseeseesesesceacscseesesscsecsesacsecsecseeaeseeseeaceeseesteeteeeaeees 23
Case CaSecl-09-29200K G2 -IDCCurDeat i Ged 08/1 H4ge Cagds of 42

Res. Conservation Group, LLC v. United States,

597 F.3d 1238 (Fed. Cir. 2010).........cccccccccccccecccsseceesseceeseceesseceessececssccesseceesseceesseeessseeeesees passim
SDS Int’l v. United States,

48 Fed. Cl. 759 (2001) oo....cccecccecceccccssceesccescessecessecsecessccesecesscessecesscesseeesecesseeesscessceeseeesseeessees 29
Smith v. Orr,

855 F.2d 1544 (Fed. Cir. 1988) ..0....ccccecccccccceecceseceeseceseeesccessceesecesscesaeeesecesesesseeseeesseesseees 20
SRA Int’l, Inc. v. United States,

766 F.3d 1409 (Fed. Cir. 2014). 22... ..cccccccccccceccessceessceeeeeseceseccesecessecesceeseeceseeeseceeseceeseeeseeesseeees 30
Systems Application & Tech., Inc. v United States,

691 F.3d 1374 (Fed. Cir. 2012) .0....0ccccccccececcccceccescceescceseeeesecesceceseceeeeesceesseesseeeseeeeseeeeaes 24, 28
Taylor v. United States,

303 F.3d 1357 (Fed. Cir. 2002)... occcceccceccccceccesceeseeeeseceseeeeeeceseeceseceseeeeseceseceseseseeeeseeesseeeseees 19
United States v. Sherwood,

312 U.S. 584 (1941) once cc cceccescesseesseeseesseesscsseesscesecsaeessessceaecssceseceasesscessceaeeaceseceatesseeees 19
United States v. Testan,

424 U.S. 392 (1976) .o...eccccecccccccescceccessceesecessecesecessceesecessecesecesscesecesssessecesseeesecesssessseesetenseeessees 19
VFA, Inc. v. United States,

118 Fed. Cl. 735 (2014) o.oo. ccccccccccccccccceeccesccesseeesecessecesscessecesseessecesscesseceseceesecesecenseceseseeseeeseees 26

STATUTES

6 U.S.C. § B91 ieee ccccccccccesccescceesceesecesecessecssecessccssecesscessecesscessecesseesecessecesceeaecesesesseeeseeeeseessecesseeess 8
10 U.S.C. § 2273 .o.ceccccccccsccesccsscessceseesscesscescesscessesscesscsecsscesscsecsasesscessesssessceaeesesessceaeeeaceeseaseseseaes 11
10 U.S.C. § 2273 (a) .o...ecccccceccceccescceseesceesecesecseeaeessessecaecsacesecesecsaceseeeaecsaeeseceaeseeeseceaeeseceeeeseeeeteaes 12
10 U.S.C. §2273(D) ooo. .cceccecccccccescceecceesecesseesecesscesseceseeesaecesecessecesecessecesecesaecesecesseceaesesseeeeeeeseeeseees 12
10 U.S.C. § 2302(3)(A).....ceccceccccccecccesceseeeseeeseeseceseesecenecsaceseceaecsaceseceaeesasesecesecseceseceaecsaceaeseseenseeaes 21
10 U.S.C. § 2304 (a) o....eccccceccccccceseceesceeseeesecesseeesecesaceesecesseesecessecesecesseeeaecessecesecessecesesesseeeseesseeees 6
10 U.S.C. § 2304 (D) .o..ceeccccecccccceccesceescesseessesseesscesecsaeesscesecsacessceascssecsscessesacessseseceasesseeeeaeessceaseesees 6
10 U.S.C. § 2304 (C) .oeececceececccescesccesceeseeseeesecseeeseceaeceaeesecesecaeesaceaecsaecseceaeeeaeesaceaeceaeeeeeeseseaeesateeeeeees 6
10 U.S.C. § 2304 (fp on. .ceccc cece cece cececeesceesseeeseeeseecseeessecssecessecsaecesaecaesessecesecesaeceseseseeeesecesseeeeeesseeees 6

vi
Case CaSecl-09-29200K G2 -IDCCurDet Ai Ged 08/1 H4ge Pagd7 of 42

10 U.S.C. § 2358 oo.eccccceccccccesccescesseeseeseeseceseesacesecaecsseesseesecsaecsaceaecsaecseceaecaeeseeeaeceaeeeaeeaeeeseeeeeeeeesees 9
10 U.S.C. §§ 2351-23 74a... ccccccccccecsecceeeeseneeeeeeesneeeeeeaeeeceseneeceseeeeeeeeeeeaeeeeeeeceeeeeeeeeeeeeeeeeneeeeees 5
10 U.S.C. § 23588) ...cecceecceccecceeccesceeseeseeesecsseesecaeceaeeseeesecsaeesscesecsaeeseceaecaeeaseaeceaeeeeceaeeeaeeesteaeeesees 9
10 U.S.C. § 2358(D)1) oo..eceecceeccecceccceceeeceeseeeceeeeeeseesseesceesecsecseesaeessecseeesecaeesaeeaeceaeeeeeaeeeaeeeseeeeeeees 9
10 U.S.C. § 2358(b)(5) coceeccsscescsssesessssesesssssvesesssvesesssvesessuessessssesessiessesssesestisesessusssestuvesessieesesseeeseee 9
LO U.S.C. § 2371 occcccccccccccccesccescceesccessecesecesscessecesscessecesecesesessecsseceseseaeceaeeeaeeeseceeecesseesseeees passim
10 U.S.C. § 2371 (a) oo..eeececcccccceeccesccesscceseecseeceseeeseeceseecsaeceaeeesseceseeeaeceaeceeseeeseeesseeeeeesseeeeeesees 4,7,9
LO U.S.C. § 23 71D ooo ccccccccccccccscceesceesseceseeesecesecesscessccessccsecesacessecessceesecesaeeesecesseeesseesssesseeess passim
10 U.S.C. § 2371 D(a)... cceceecceccesceeseeeceescesseesecseesseeseeesecsaecseeaeesaecseceaeeaecseeeaeeeaeeeeeaeeeaeeeeseeeeeees 9
10 U.S.C. § 2371 b(a)(L) -eseecssevesssvsvesssssvessssseessssssesesssuessessuvsssssueesessuvessstusesessiessesisessessessesseseese 4,31
10 U.S.C. § 237 1D(D)(2) oon eeececeeececececceeccecceeceeseeeseeseceseesaeeaeeeaecsaceseeeaeesseeseceaecseseseceseeeeeeeeeseensteaes 11
10 U.S.C. § 2371b(d)(1) oeecsssescsssveesssvevesssssvesesssvesessivesessssesessusessssssesessssesssrssessssiesessiessessiesesseeeee 10
10 U.S.C. § 2371 D(f) ooo. eeeceececceeccecceccesceececseeeseceseesecaecsacesecesecsaceseceaecsaeeseceaesseceaeseseseeeeeseaeeeeteaes 31
28 U.S.C. § 604(a)(LO)(C) 2. ceeeeecceceeccecceeceesceseeseesecseeesecsseeseeeseesecsaeesesesecseteaeeeseeeeeeeeaeeeseeees 8, 23
28 U.S.C. § 13462... cece ccccccccceeececeeeeseeeeeeessneeeeeeaeeeceseeueeeeeeenaeeceeeeaeeeeeeeeeeeeseeeeeeereeeeeeeeeeeeeeeeeees 20
28 U.S.C. § L491 (D) ooo ccc cccccec cece ceesceessecseeeseeessecesecesaeesecessecesecessecesecessesesesesseesseceseeeaes passim
28 U.S.C. § L491 (DD) ooece cece cece c ccc ceeeceeceseeeseeceseeesaeeeseceseeceseeeaeeeseseseeceeeeseeeseeeseeeees passim
31 U.S.C. § 6301 (2) on ceeceecccccccccecceeceesceesceseceseesseesecsaeesacesecsaceseeesecaeeseceaeceaeeseceaeceaeeseseaeeeseeseeeaeeaeees 5
31 U.S.C. § 63013) .nceececcceccccccecceecceseeesceseeseeseeesecsaecsseaecsaeesseesecsaeesaceaeeeaeeseeeaeeaeeeseaeeeseeeeeeseeeatens 5
B31 ULS.C. § 6303 occ ceccccccccccceceeeseeeeeesseeeeeeesaeeeeeeeeneeeeeeeseeeeseeeeeeseceeaeeeeeeeeaeeeeeeeeeeeeeeeeteeeeeees 2,5, 6
31 U.S.C. §§ 6301-6308 oo... cecccecccceccescesecesceceeseesecsacaecseeseeesecsaeeseceaessaeeseeeaeeaeeseeeaeeeseeneteaeenseees 5
B31 ULS.C. § 6304 occ ccc cece ccccesseeeeeesseeeeeeeaneeeeeeeaeeceseeeaeeeseesneeeseeeeeeeeeeseeeeeeeeeeeeseeeeeeeeeeeeeeeeeeees 5
31 U.S.C. § 6305 ooo ccecccccccccccceeccescesceeseesseesecaecsscesecsaecsaceaecaeesssesecsaeeseceaesaeesaseaeeeaeeseseaeeeaeeeteaeeeaeees 5

Vil
Case CaSecl-09-09200K G2 -IDCCurDeat i Ged 09/1 H4ge PagdB of 42

AL U.S.C. § 403(2) -eccesccsscessssssvessssssessesssessssssessssssesssssusssssseesssssssssssisssssiesssssuesssssiesessseeees 21, 25, 28
AL U.S.C. § UL eccecccsecccsssseessssssesssssueessssuvesessucsssstsessstiessssuessssiessessuvesessieesestessestieesesnieesesn 3,21, 25
AL U.S.C. § 330] eccccccscssseessssssssssssessssssssssstssssssisssssssesssssusesssssesesstissssssessssissssssuessssiuesssssuesesseees 2,5
AL U.S.C. § 3301(a)(1) -csscceccsssessssssesssssvesssssevssssssessssssesssssssessssessssssesssssusessssusssssuesessssessseveseesseeee 6
42 U.S.C. § 247d-Te .oecccssceecsssssesssssuesssssuvsssssuvesessiesessusssssivessstisessssiessssisesessissssisesessuessessiesessseeee 8
42 U.S.C. § 7256 vecccsccccssssvesssssvesssssvessssssvessssuvsssssussssssussssssiesssssueessssuesssssivesssssussssssessssuessessenesesseeeees 8
AO U.S.C. § 106(1)(6) ..eccsceecccsseeessssecesessveessssieesestsvesessuvesestsvessstiessstisessssisesesssesessuessssissessuesesseeeee 8
AO U.S.C. § LA (ma)(1) -esseeescssssesssssevessssevesesseessssssesssssuessessuessssssesssssssssssusessssussssssessssuesssssuesessseee 8
AO U.S.C. § S312 eccceccesssssessssssesssssseesssssessssssvesssssvssssssessessuesssssussssssuesssssussssssusssssuessessusssssseesesseeeeee 8
51 U.S.C. § 20113(€) ceecccseecccssseesssvseesssssvesssssesssssssesssssusssssssssssuvessssusssssuesssstissssssivesestsesesiseseeseees 23
51 U.S.C. § SOU3 D ecccecccsssseesssssvesssssvesssssvesssssuessssssesssssusssssusssssussssssuvesssssssessusssssuvesssssesessseesseseees 16
51 U.S.C. § 50132 .ecccececcssssecssssessssseesssssvessssssesssssssssssusssstisssssuvesessusessssueesesssessesiieseestessesiseeeeseees 29
51 U.S.C. § 50132(a) ceeeecssseescssssessssssessssssvsssssseesessssesssssuessssssesssssuesssssuesssssusessssuesssssuessesssesesseueeeeee 16
Pub. L. No. 85-568, § 203(b)(5), 72 Stat. 426 (1958) ....ccscccscssssssssessssssesssssseesssssessessseesesseeeeee 7,23
Pub. L. No. 95-224, § 2(b)(3), 92 Stat. 3 (1978) .eccccccscsssesssssseessessevesessuesesssessessueesessueesessuesesseeeees 5
Pub. L. No. 95-539, § 3(a), 92 Stat. 4043(1978) ...cccsccccscsssssssessssssessssssessssssessesssessessseesesseeesee 8, 23
Pub. L. No. 98-369, § 2711, 98 Stat. 494 (1984) ....cccccccccsesssssseeesessevesesssecessevesessuvesessueesessevesesseeeees 6
Pub. L. No. 101-189, § 251, 103 Stat. 1352, 1403 (1989).....ccscccscssssssesssssseessesssessesssessesseeeeese 8, 23
Pub. L. No. 102-190, § 826, 105 Stat. 1290 (1991)......ccscsssssssssssssssessssssessssssesssssesessssseessseeessesseeee 8
Pub. L. No. 103-160 § 845, 107 Stat. 1547 (1993) ....ccccccscsssssssssesseessesseeesesssessessseesesssessessseesesseeeees 8
Pub. L. No. 104-201, § 804, 110 Stat. 2422 (1996) ......cccccscssssssssssssesssssseesesssesssssseesessseesesseeesessseeees 8
Pub. L. No. 104-320, § 12, 110 Stat. 3874 (Oct. 19, 1996) ....cscccscsssssseessessssessssseesesseesessieesesseeeee 23
Pub. L. No. 113-291, § 128 Stat. 3292 (Dec. 19, 2014) ...eecccccscssssessssssvssesssesssssesssssesessseesesseeeee 13

vill
Case CaSecl-09-29200K G2 -IDCCurDet i Ged 18/1 H4ge PagdD of 42

Pub. L. No. 114-92, § 815, 129 Stat. 726 (2005)......csccssssssssssessssssesssssevssesssesssssseesesssessessseesesssesee 9
Pub. L. No. 114-328, § 130 Stat. 2000 (Dec. 23, 2016) -..ecccsccsccsssesssssssessssseesssssesessssesesssesesseeeee 14
Pub. L. No. 116-9, 133 Stat. 580 (March. 12, 2019) ......ccscccscsssssssesssssssesssssvesssssessssssessesssessesseesee 13
REGULATIONS
A CER. § 21.5(m) coccecccssccssssssesssssvessssssecsssssessssssesssssuesssssuessssssesssssuesssssusssssusssssusesesuessssseesesseeeees 22
32 CER. § 3.2 ceccccccsscesssssseessssssvssessvessssssessssssvessssusesessusesessuvessssisesessuvessssussssssissessiesssssuessessseeee 7,11
32 CER. § 3.5(D)(L)cececcssecscssssvesssssvessssseesssssvesssssussssssecssssuesssssuessssusssssusssssusssssuesssssuesessseeeceseees 10
RULES
RCEC 12(b)(1) -osecccssecsssssveesssvevesessevesessivesesssvessssusessssseesessusesestisessssisesestiesestieesessieesessueesesseeeseee 1,19
RCEC 12(h)(3) -oceeccssvescsssvessssseesssssssesssssecssssssssssuessssssssssssesessssessessssssssussessuusssssussssssesssssseesessseeee 19
LEGISLATIVE HISTORY
HLR. Rep. No. 85-1770 (May 24, 1958) ...ccccsccsssessssssesssssssessssssessssssesssssuvecesssesessssesesssessessseesessseeees 8
S. Rep. No. 115-125 (2017) .csssscsssessssssseessssseessssseeesssseesssssvessssusessssusessssuesssssueessssuecesssueessssuesessseeeee 9
OTHER AUTHORITIES

Congressional Research Service, “Department of Defense Use of Other Transaction Authority:
Background, Analysis, and Issues for Congress.” at p. 7-8, Feb. 22, 2019, available at
Https://crsreports.congress.gov/product/pdf/R/R45521 (herein “CRS OT Report’) (last visited
Jurme 2, 2019) ooo ceeceeccccesscceccessecesecesseeesecessccesecesseesesessecesecessecssscesseceseseaeceaecesseseaeeesaeessesesseeeaes 4,7

 

Department of Defense Other Transactions Guide (OT Guide), November 2018, available at
https://aaf.dau.mil./ot-guide/ (last visited June 12, 2019)..........eeceeecceeeceeeceeeeeeeeeenseeeeeeeeeees 7,9, 10

Hearing on Department of Defense Appropriations for Fiscal Year 2016 Before the S. Subcomm.
of the Comm. on Appropriations, 114th Cong. 61 (2015) (statement of Hon. Ashton Carter,
Secretary), available at https://www.govinfo.gov/content/pkg/CHRG-
114shrg59104641/pdf/CHRG-1 1 4shrg59104641 pdf oo... ceccecccecceceeececeeseeeeeseteseeeeeseeeeeeeees 29

1X
Case CaSecl-08-29200K22-IDCCurDart iG GIed 098/1F4ge Page 4D of 42

IN THE UNITED STATES COURT OF FEDERAL CLAIMS
(Bid Protest)

 

SPACE EXPLORATION
TECHNOLOGIES CORP.,

Plaintiff,
v. FILED UNDER SEAL

THE UNITED STATES,

No. 19-742 C
(Judge Griggsby)

Defendant,
and
UNITED LAUNCH SERVICES, LLC,
BLUE ORIGIN, LLC, & ORBITAL
SCIENCES CORP.,

Defendant-Intervenors.

Ne eee eee eee ee Se “SS Se”

 

DEFENDANT’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

Pursuant to Rule 12(b)(1) of the United States Court of Federal Claims (RCFC),
defendant, the United States, respectfully requests that the Court dismiss the complaint filed by
plaintiff, Space Exploration Technologies Corp. (SpaceX), for lack of subject matter jurisdiction
because SpaceX challenges an award of an Other Transaction (OT) agreement by the United
States Air Force Space and Missile Systems Center (Air Force or agency), there is no dispute
that the OT is a non-procurement agreement, and Congress has limited this Court’s bid protest
jurisdiction to procurements. In support of our motion and opposition, we rely upon the

administrative record and the following brief and appendix.!

 

”

1 We refer to documents and pages in the administrative record as “Tab ,AR _
Case CaSecl-08-HY200KR2-IDCurDa id sled 08/1H4ge Page 42 of 42

INTRODUCTION

Congress created a clear dichotomy between “other transaction” agreements under
10 U.S.C. §§ 2371 and 2371b, and “procurement contracts” under the Federal Grant and
Cooperative Agreement Act (FGCAA), 31 U.S.C. § 6303 and the Competition in Contracting
Act (CICA), 41 U.S.C. § 3301. In conferring bid protest jurisdiction upon this Court, Congress
only authorized challenges “in connection with a procurement or a proposed procurement.”
28 U.S.C. § 1491(b)(1). In Hymas v. United States, 810 F.3d 1312 (Fed. Cir. 2016), the Court of
Appeals for the Federal Circuit (Federal Circuit) held that this Court does not possess bid protest
jurisdiction to entertain challenges to transactions that are not procurements under the FGCAA.
Hymas, 810 F.3d at 1329-30. The Federal Circuit emphasized that agencies possess broad
discretion when making a policy choice to use non-procurement agreements rather than
procurement contracts for particular programs. Jd. at 1329. A straightforward application of
Hymas requires dismissal of this action for lack of jurisdiction.

There is no dispute that the Air Force has properly exercised its authority under 10 U.S.C.
§ 2371b to award OT agreements to develop “launch system prototypes.” Tab 38, AR 1261.
Likewise, SpaceX does not challenge the basic premise that OTs are not procurement contracts
or that the Court lacks jurisdiction over non-procurement agreements. Rather, SpaceX bases its
contention that the Court possesses jurisdiction to entertain its complaint on a misreading of this
Court’s jurisdictional statute.

Section 1491(b) of the Tucker Act, providing jurisdiction over bid protests, states that
interested parties may challenge “a solicitation by a Federal agency for bids or proposals for a
proposed award or the award of a contract or any alleged violation of statute or regulation in

connection with a procurement or a proposed procurement.” 28 U.S.C. § 1491(b)(1) (emphasis
Case CaSecl-08-Y200KR2-IDCurDa Hid sled 08/1H4ge Page 42 of 42

added). SpaceX has not objected to a procurement or proposed procurement. Instead, SpaceX
alleges that this Court may hear its objection to an OT award (a non-procurement agreement)
because that award is “in connection with” a later procurement, the Phase 2 procurement for
launch services, merely because these multiple contracting instruments are part of the same
Evolved Expendable Launch Vehicle (EELV) program.

SpaceX’s interpretation of the phrase “in connection with” stretches the language beyond
recognition and does not find support in either this Court’s or the Federal Circuit’s cases. In
Distributed Solutions, Inc. v. United States, 539 F.3d 1340 (Fed. Cir. 2008), the Federal Circuit
found the government’s request for information to be in connection with a procurement because
“t]he statute explicitly contemplates the ability to protest these kinds of pre-procurement
decisions,” but also recognized that other steps in a “procurement” as defined by 41 U.S.C. § 111
do not give rise to a viable protest under § 1491(b), such as “adding work to an existing contract
that is clearly within the scope of the contract.” Distributed Solutions, 539 F.3d at 1346. And in
R&D Dynamics Corp. v. United States, 80 Fed. Cl. 715 (2007), this Court found that a Phase II
research and development contract was not in connection with a later procurement, despite the
fact that it “may ultimately lead to the development of a capacity to provide goods or services in
Phase III.” Jd. at 722.

Moreover, SpaceX has not alleged that the Air Force has violated a procurement statute
or regulation, as required by the Federal Circuit. See Cleveland Assets, LLC v. United States,
883 F.3d 1378 (Fed. Cir. 2018). Neither of the statutes that SpaceX alleges to have been violated
is a procurement statute.

This case involves a challenge to an award of a non-procurement action based upon

purported violations of non-procurement statutes. SpaceX’s argument that its challenge is “in
Case CaSecl-09-HY200KR2-IDCurDa Aid sled 08/1H4ge Page 42 of 42

connection with a procurement” is without merit. The Court should dismiss SpaceX’s complaint
because it lacks jurisdiction to entertain this bid protest challenge to a non-procurement action.

STATEMENT OF THE ISSUE

 

Whether the Court’s bid protest jurisdiction under the Tucker Act, 28 U.S.C.
§ 1491(b)(1), to entertain challenges “in connection with a procurement or a proposed
procurement,” extends to other transactions, or OTs, that are not procurement contracts.

STATEMENT OF THE CASE

I. Nature Of The Case

In this case, SpaceX challenges the Air Force’s decision not to select it for an award
under a solicitation issued pursuant to the Air Force’s other transaction authority codified at
10 U.S.C. § 2371b. The Air Force’s OT authority permits it to enter into transactions “other than
contracts, cooperative agreements, and grants” to carry out prototype projects. 10 U.S.C.
§§ 2371(a); 2371b(a)(1). Such transactions are not procurement contracts and are exempt from
the typical panoply of federal procurement statutes and regulations including the Federal
Acquisition Regulations (FAR), the Defense Federal Acquisition Regulation Supplement
(DFARS), CICA, and the Contracts Disputes Act (CDA).*

The OTs awarded to defendant-intervenors Blue Origin, LLC (Blue Origin), United
Launch Services, LLC (ULA), and Orbital Sciences Corp. (Orbital ATK), provide the awardees
investment funding to develop “launch system prototypes, to include the development and test of

any required RPSs, the launch vehicle and its subsystems, infrastructure, manufacturing

 

2 See Congressional Research Service, “Department of Defense Use of Other Transaction
Authority: Background, Analysis, and Issues for Congress” at p. 7-8, Feb. 22, 2019, available at
https://crsreports.congress.gov/product/pdf/R/R45521 (herein “CRS OT Report”) (last visited
June 2, 2019).
Case CaSecl-08-Y200KR2-DCurDa iE sled 08/1H4ge Page 42 of 42

processes, test stands, and other items required for industry to provide domestic commercial
launch services that meet all [National Security Space (NSS)]| requirements.” Tab 38, AR 1261.
SpaceX challenges the Air Force’s evaluation of its proposal and decision not to award an OT to
SpaceX as arbitrary and capricious, challenges various provisions of the solicitation, and seeks
permanent injunctive and declaratory relief. SpaceX does not seek a preliminary injunction, and
the awardees have been performing under the OTs since they were awarded in October 2018.
I. Statutory And Regulatory Framework

This case requires consideration of the interplay between the FGCAA (31 U.S.C.
§§ 6301-6308), CICA (41 U.S.C. § 3301), and Chapter 139 of Title 10 of the United States Code
(10 U.S.C. §§ 2351-2374a).

A. The FCGAA And CICA

In 1978, Congress passed the FGCAA to “promote increased discipline in selecting and
using procurement contracts, grant agreements, and cooperative agreements.” Pub. L. No. 95-
224, § 2(b)(3), 92 Stat. 3 (1978), codified at 31 U.S.C. § 6301(3). The FGCAA “prescribe[s]
criteria for executive agencies in selecting appropriate legal instruments to achieve
(A) uniformity in their use by executive agencies; (B) a clear definition of the relationships they
reflect; and (C) a better understanding of the responsibilities of the parties to them.” 31 U.S.C.
§ 6301(2). To promote these goals, Congress made a clear distinction in the FGCAA between
“procurement contracts,” “grants,” and “cooperative agreements.” 31 U.S.C. §§ 6303, 6304,
6305.

Specifically, the FGCAA requires that “[a]n executive agency shall use a procurement
contract as the legal instrument reflecting a relationship between the United States Government”

and a recipient, when “the principal purpose of the instrument is to acquire (by purchase, lease,
Case CaSecl-08-HY200KR2-IDCurDa Hid Csled 08/1H4ge Page 45 of 42

or barter) property or services for the direct benefit of the United States Government.” 31 U.S.C.
§ 6303 (emphasis added). Congress understood and intended that, when properly using a
cooperative agreement or grant under the FGCAA, executive agencies are not subject to the
statutes and regulations that govern procurement contracts. Jd. at 11 (“[W]hen an agency
change[s] the award mechanism from a type of procurement contract to a type of grant, the
regulations and statutes applying to procurement contracts would no longer apply,” and, instead,
“(t]he regulations and statutes applying to transactions of Federal assistance would apply.”).

In 1984, Congress passed CICA, which establishes a general requirement that executive
agencies “obtain full and open competition through the use of competitive procedures” when
“conducting a procurement for property or services.” Pub. L. No. 98-369, § 2711, 98 Stat.
494(1984), codified at 41 U.S.C. § 3301(a)(1) (emphasis added); 10 U.S.C. § 2304 (CICA
requirements for Dep’t of Def. (DOD)). There are numerous exceptions to CICA’s “full and
open competition” requirement, including an “except[ion] in the case of procurement procedures
otherwise expressly authorized by statute.”? 10 U.S.C. § 2304(a). CICA does not apply to
transactions that are not procurements under the F@CAA. Hymas, 810 F.3d at 1320, 1324,
1329-30.

B. The Department Of Defense’s Authority To Use Other Transaction Agreements

While most Federal agencies are authorized to enter into contracts, grants and
cooperative agreements, Congress has granted select Federal agencies the additional authority to

enter into “other transactions.” “Other transactions” are defined by what they are not. Other

 

3 Other exceptions to CICA’s requirement for full and open competition are not applicable
here. See 10 U.S.C. § 2304(b); (exclusions of particular sources, small business set asides),
§ 2304(c) (when noncompetitive procedures may be used), § 2304(f) (simplified procedures for
small acquisitions).
Case CaSecl-08-29200K22-IDCCurDart iG GIed 08/1F4ge Page 45 of 42

transactions are nof procurement contracts, cooperative agreements, or grants. See, e.g., 10
U.S.C. § 2371(a); (authorizing “transactions (other than contracts, cooperative agreements, and
grants”)); 32 C.F.R. § 3.2 (defining “other transactions” as “transactions other than contracts,
grants or cooperative agreements”); DOD Other Transactions Guide (OT Guide) at 6, November
2018, available at https://aaf.dau.mil/ot-guide/ (last visited June 12, 2019) (defining OTs as
“NOT: a) FAR-based procurement contracts; b) Grants; c) Cooperative Agreements; or
d) Cooperative Research and Development Agreements (CRADAs)”; CRS OT Report at page
7-8. According to the Government Accountability Office (GAO):

An ‘other transaction’ agreement is a special type of legal

instrument used for various purposes by federal agencies that have

been granted statutory authority to use ‘other transactions.” GAO’s

audit reports to the Congress have repeatedly reported that ‘other

transactions’ are ‘other than contracts, grants, or cooperative

agreements’ that generally are not subject to federal laws and

regulations applicable to procurement contracts.
MorphoTrust USA, LLC, B-412711, 2016 CPD § 133, at *4 (Comp. Gen. May 16, 2016).

The National Aeronautics and Space Administration (NASA) was the first agency to
receive other transaction authority in 1958, as the United States was working to keep pace
technologically with the Soviet Union. CRS OT Report at page 4. Congress, mindful of the
importance of American prominence in outer space, granted NASA “broad authority” to “enter
into and perform contracts, leases, agreements, and other transactions as may be necessary in the
conduct of its work and on such terms as it may deem appropriate.” National Aeronautics and
Space Act of 1958, Pub. L. No. 85-568, 72 Stat. 426, 430 (1958); see H.R. Rep. No. 85-1770,
Establishment of National Space Program (May 24, 1958). Since that time, Congress has

authorized additional agencies the ability to enter into OTs in a variety of circumstances and

scopes. See e.g., 49 U.S.C. § 114(m)(1) (TSA); 49 U.S.C. § 106(1)(6) (FAA); Court Interpreters
Case CaSecl-08-09200K22- IDC urDat i Ged 08/1F4g9e Page 47 of 42

Act of 1978, Pub. L. No. 95-539, § 3(a), 92 Stat. 4043 (1978) (authorizing Executive Office of

United States Courts to use OTs), codified at 28 U.S.C. § 604(a)(10)(C); 6 U.S.C. § 391 (Dep’t
of Homeland Sec. (DHS)); 10 U.S.C. § 2371 (DOD); 42 U.S.C. § 247d-7e (Dep’t of Health and
Human Servs. (HHS)); 42 U.S.C. § 7256 (Dep’t of Energy (DOE)); 49 U.S.C. § 5312 (Dep’t of
Transp. (DOT)).

In 1989, Congress granted DOD its first “other transaction” authority, which applied to
advanced research projects performed by the Defense Advanced Research Projects Agency
(DARPA). National Defense Authorization Act (NDAA) for Fiscal Years 1990 and 1991, Pub.
L. No. 101-189, § 251, 103 Stat. 1352, 1403 (1989). In 1991, Congress provided DOD with
permanent other transaction authority and expanded that authority to use the agreements for
advanced research projects, previously limited to DARPA, throughout DOD. NDAA for Fiscal
Years 1992 and 1993, Pub. L. No. 102-190, § 826, 105 Stat. 1290, 1442 (1991). Congress
further expanded DARPA’s other transaction authority for weapons and weapons systems
prototype projects in 1993. NDAA for Fiscal Year 1994, Pub. L. No. 103-160, § 845, 107 Stat.
1547, 1721 (1993). Congress later expanded authority for prototype projects to the DOD in
1996. NDAA for Fiscal Year 1997, Pub. L. No. 104-201, § 804, 110 Stat. 2422, 2605 (1996).

Section 815 of the NDAA for Fiscal Year 2016 (FY 2016 NDAA) created permanent
authority for DOD to use OTs for prototyping and production purposes. Pub. L. No. 114—92,

§ 815, 129 Stat. 726, 893 (2015), codified at 10 U.S.C. §2371b. Congress wrote these provisions
“in an intentionally broad manner” to counter what has historically been a dearth of knowledge
about OTs, leading to “an overly narrow interpretation of when [OTs] may be used, narrow
delegations of authority to make use of [OTs], a belief that [OTs] are options of last resort for

when [FAR] based alternatives have been exhausted, and restrictive, risk averse interpretations
Case CaSecl-08-Y200KR2-DCurDa id sled 08/1H4ge Page 43 of 42

of how [OTs] may be used.” S. Rep. No. 115-125, at 189-190 (2017). Thus, the broadly written
statutory authority is meant for DOD to use OTs more often, and to “[recognize] that it has the
authority to use [OTs] with the most flexible possible interpretation unless otherwise specified in
those particular sections.” Jd.

DOD is authorized, pursuant to 10 U.S.C. § 2358, to “engage in basic research, applied
research, advanced research, and development projects” that are both “necessary to the
responsibilities of such Secretary’s department in the field of research and development” and
either “relate to weapon systems and other military needs” or are of potential interest to DOD.
10 U.S.C. § 2358(a). The DOD may accomplish these research and development projects
through a variety of methods, including “by contract, cooperative agreement, or grant, in
accordance with chapter 63 of title 31” or “by transactions (other than contracts, cooperative
agreements, and grants) entered into pursuant to section 2371 or 2371b of this title.” 10 U.S.C.
§ 2358(b)(1), (b)(5). DOD’s statutory authority to use OTs is set forth in 10 U.S.C. §§ 2371 and
2371b. Section 2371 provides DOD with authority to use OTs for “basic, applied, and advanced
research projects.” 10 U.S.C. § 2371(a). Under § 2371b, DOD can use its other transaction
authority to “carry out prototype projects that are directly relevant to enhancing the mission
effectiveness of military personnel and the supporting platforms, systems, components, or
materials proposed to be acquired or developed by the Department of Defense, or to
improvement of platforms, systems, components, or materials in use by the armed forces.”

10 U.S.C. § 2371b(a). In November 2018, DOD issued the OT Guide to provide advice and
guidance on use of DOD’s other transactions authority. OT Guide at 1.
For purposes of the DOD’s OT authority under section 2371b, the OT Guide defines

“prototype project” as one that “addresses a proof of concept, model, reverse engineering to
Case CaSecl-08-HY200KR2-IDCurDa Aid CGl2d 08/1H4ge Page 42 of 42

address obsolescence, pilot, novel application of commercial technologies for defense purposes,
agile development activity, creation, design, development, demonstration of technical or
operational utility, or combinations of the foregoing.” OT Guide at 31. DOD may only use its
other transaction authority under 2371b if one of the following conditions are met:

(A) there is at least one nontraditional defense contractor
participating to a significant extent in the prototype project;

(B) all significant participants in the transaction other than the
Federal Government are small businesses or nontraditional defense
contractors;
(C) at least one-third of the total cost of the prototype projects is to
be paid out of funds provided by parties to the transaction other than
the Federal Government; or
(D) the senior procurement executive for the agency determines in
writing that exceptional circumstances justify the use of a
transaction that (a) provides for innovative business arrangements
or structures that would not be feasible or appropriate under a
contract, or (b) would provide an opportunity to expand the defense
supply base in a manner that would not be practical or feasible under
a contract.

10 U.S.C. § 2371b(d)(1); OT Guide at 13-14; 32 C.F.R. § 3.5(b)(1).

OTs are intended “to give D[O]D the flexibility necessary to adopt and incorporate
business practices that reflect commercial industry standards and best practices into its award
instruments.” OT Guide at 4. OTs can be used to “provide the Government with access to state-
of-the-art technology solutions from traditional and non-traditional defense contractors (NDCs).”
Id. Specifically, an OT may allow DOD to “[l]everage commercial industry investment in
technology development and partner with industry to ensure D[O]D requirements are
incorporated into future technologies and products.” OT Guide at 5. These “[o]ther

transactions” are “generally not subject to the Federal laws and regulations limited in

applicability to contracts, grants or cooperative agreements” and “are not required to comply

10
Case CaSecl-09-HY200KR2-IDCurDa id Csled 08/1H4ge Page 2D of 42

with the Federal Acquisition Regulation (FAR) and its supplements (48 CFR).” 32 C.F.R. § 3.2.
However, “[t]o the maximum extent practicable, competitive procedures shall be used when
entering into agreements to carry out the prototype projects under subsection (a).” 10 U.S.C.
§ 2371b(b)(2).

STATEMENT OF THE FACTS
I. History Of The EELV Program

The National Security Space Launch (NSSL) program, previously the EELV program, is
charged with procuring launch services to meet NSS launch requirements.* Tab 19, AR 786.
The EELV program handles all of DOD’s medium and heavy launches. NSS satellites provide
the nation’s eyes and ears using intelligence community satellites; secure communications for
our nation’s leaders through the Air Force’s communications satellites; reliable position,
navigation and timing through the Air Force’s Global Positioning System (GPS) satellites;
weather imaging; and other valuable warfighting capability. Tab 19, AR 786.

The EELV program has an overarching need through FY30 to address the challenges of
maintaining affordability and assured access to space, which requires the agency to sustain the
availability of at least two families of space launch vehicles and robust space launch
infrastructure and industrial base. Tab 19, AR 787; see also 10 U.S.C. § 2273. Pursuant to
10 U.S.C. § 2273, “[i]t is the policy of the United States for the President to undertake actions
appropriate to ensure, to the maximum extent practicable, that the United States has the
capabilities necessary to launch and insert United States national security payloads into space

whenever such payloads are needed in space.” 10 U.S.C. § 2273(a). The appropriate actions

 

* To maintain consistency with the record documents and SpaceX’s complaint, we will refer
to the program as EELV rather than NSSL throughout this brief.

11
Case CaSecl-08-Y200KR2-IDCurDa Hid Csled 08/1H4ge Page £2 of 42

necessary to ensure continued access to space are defined to include: 1) “the availability of at
least two space launch vehicles (or families of space launch vehicles) capable of delivering into
space any payload designated by the Secretary of Defense or the Director of National
Intelligence as a national security payload”; 2) “‘a robust space launch infrastructure and
industrial base”; and 3) the “availability of rapid, responsive, and reliable space launches for
national security space programs to (A) improve the responsiveness and flexibility of a national
security space system; (B) lower the costs of launching a national security space system; and

(C) maintain risks of mission success at acceptable levels.” 10 U.S.C. §2273(b).

  
  

CURRENT TRANSITION END STATE

FY13 FY14 FY15 FY16 FY17 FY18 FY19 FY20 FY21 FY22 | F¥23. FY24 FY25 FY26 FY27+

 

adit tt ee (ole 1h
To) (Te) b) ge)

Delta IV Heavy Sole i Malo amie
elite cm scelmi icc cil Source Launches

Phase 1A — Competition
fet acii(eBM-l teed ead ee as)

at ae TT ae ad eet ele ee
Maturation Tah -s teal ta ld (RPS efforts bridged and incorporated into LSA)

Phase 2 - Competition
Launch Service Procurements

Launch Service Support (LSS)

 

ad tt 1
RIES Gree)
Competition

 

LSS

 

 

Figure 1 - Overall EELV Strategy. Tab 19, AR 788.
As shown in “Figure 1,” above, between FY15 and FY19, in Phase I of the EELV
program, the Air Force has been procuring launch services through a competition for certified

launch service providers. /d. There are currently two companies with three families of certified

12
Case CaSecl-08-Y200KR2-IDCurDa Aid CGled 08/1H4ge Page £2 of 42

launch systems competing in the Phase [A Competition to perform the EELV mission, ULA and
SpaceX. Tab 19, AR 789.

In addition to the goals of maintaining assured access to space and implementing
sustainable competition for NSS launch services, Phase 2 of the EELV Program seeks to
accomplish a third goal, “to quickly transition from the use of non-allied space launch engines.”
Tab 38, AR 1260. Section 1608 of the FY 2015 NDAA, as amended through Pub. L. No. 116-9
(enacted March 12, 2019), specifies that, with some exceptions, “the Secretary of Defense may
not award or renew a contract for the procurement of property or services for space launch
activities under the evolved expendable launch vehicle program if such contract carries out such
space launch activities using rocket engines designed or manufactured in the Russian
Federation.” Pub. L. No. 113-291, Section 1608(a).

Three primary events led the Air Force to determine that it must take additional action to
ensure continued access to space in the future. Tab 19, AR 789. First, one of the currently-
certified launch systems, ULA’s Atlas V system, uses non-allied rocket engines. Jd. As stated
above, DOD is required through the FY 15 NDAA to decrease reliance on non-allied (Russian)
rocket engines. Jd. The prohibition on the use of Russian-manufactured engines limits ULA’s
ability to compete for NSS launch services using its current Atlas V system after 2022. Id.
Second, ULA announced in March 2015 that a second of the currently-certified launch systems,
the Delta IV, will be discontinued. /d. Finally, the third certified launch system, the Falcon
system owned by SpaceX, cannot currently service all of the DOD reference orbits. Jd.

Because of the challenges DOD will soon face ensuring satellites can be launched to their
intended orbits, the Air Force had to devise an overarching programmatic acquisition strategy

that accounts for full coverage of the EELV mission. Tab 19, AR 791. The Air Force’s

13
Case CaSecl-09-HY200KR2-IDCurDa id Csled 08/1H4ge Page £2 of 42

acquisition strategy had to encompass not just award of the EELV launch services contracts, but
also development of the necessary launch technology. Jd. NSS launch service requirements are
generally more arduous to meet than standard commercial launch service requirements because
NSS payloads are typically heavier, require higher precision for orbit insertion accuracy, and are
less risk tolerant because of criticality of the mission and the time and cost required to replace a
satellite that was destroyed in a failed launch. Jd. Many of the NSS space vehicles also require
more complicated payload processing facilities and procedures at the launch site than
commercial payloads. Jd.

IL. The Air Force’s Decision To Use An OT To Develop Launch Systems Prototypes

To facilitate successful development of launch systems for its NSS payloads, the Air
Force determined that it would use its OT authority to establish Launch Service Agreements
(LSA) that leverage industry’s ongoing efforts to develop new and/or upgraded commercial
launch systems. Tab 19, AR 795. “Section 1603 of the National Defense Authorization Act
(NDAA) for FY 2017 (Public Law 114-328), initiated ‘Launch System Investments’ for
development of a launch system capable of delivering all NSS payloads to orbit.” Tab 47c,

AR 1351.

The Air Force considered whether it was appropriate to use an OT or whether it should
use a traditional procurement vehicle, but ultimately concluded that an OT would best suit its
needs. Tab 19, AR 794 (“The use of FAR-type contracts, grants, and cooperative agreements
was carefully considered, but these instruments were found not suitable for this effort.”).
Specifically, the Air Force noted that “FAR-based contracts focus on procuring goods and
services, not sharing investment in commercial end items that can also be adapted for D[O]D

purposes.” Jd. Relevant to its decision included the fact that “OT agreements and the National

14
Case CaSecl-08-HY200KR2-IDCurDa iE Csled 08/1H4ge Page 22 of 42

Aeronautics and Space Agency (NASA) equivalent, Commercial Space Act Agreements, were
used to successfully develop all of the current EELV class launch vehicles, including the Atlas
V, Delta [TV (EELV Development and Initial Launch Service Program), and Falcon 9
(Commercial model for NASA Public-Private Partnerships) launch vehicles.” Tab 19, AR 795.
In addition, the Air Force noted that “OT agreements are currently being used by the EELV
program office to share the cost of development of domestic RPSs with industry partners.” Jd.
Moreover, the Air Force found that “[t]here is no substantiated indication that current or future
commercial launch demand is sufficient for industry to develop new or upgraded launch systems
that meet all EELV requirements without government investment.” Tab 19, AR 802.

The Air Force also determined that the use of an OT agreement would provide benefits
that would not be available if it used a FAR-based procurement. Among other benefits, OTs
allow for shared investment to encourage technological innovation and promote maturation of
new/improved industry capabilities. The Air Force elected to use OTs because they are the ideal
instrument for modifying commercial items for use by the military. For example, the use of OTs
allowed the Air Force to fund research and development efforts on a cost sharing basis without
requiring prospective offerors to maintain stringent Cost Accounting Standards. It also allowed
the Air Force to tailor the approach to intellectual property in a way that protected the
Government’s interests and industry’s interests, and was more attractive to non-traditional
companies than the normal procurement approach. Tab 19, AR 809 (“the EELV program is not
a standard acquisition in that it never takes ownership of any hardware. The program purchases
launch services, which means the responsibility for infrastructure sustainment falls upon the
service provider.”). “In addition, the OT agreements provide flexibility to execute varying

deliverables and payment plans depending on each company’s business structure and

15
Case CaSecl-08-HY200KR2-DCurDa Hid Csled 08/1H4ge Page 25 of 42

development maturity levels.” Tab 19, AR 795. Finally, “[e]ach agreement will afford the Air
Force unilateral termination rights” that “are not ordinarily permitted, under the Federal

9? ©

Acquisition Regulations,” such as “investment claw-back provisions,” “while also ensuring that
any investment contributed by the Air Force is protected through ‘sell or payback’ provisions.”
Tab 47c, AR 1353.

In addition, the Air Force is required to procure its space transportation requirements,
including NSS missions, through commercial item services contracts. 51 U.S.C. § 50131 and
50132(a) (“Acquisitions of space transportation services by the Federal Government shall be
carried out in accordance with applicable acquisition laws and regulations (including chapters
137 and 140 of title 10). For purposes of such law and regulations, space transportation services
shall be considered to be a commercial item.”). As such, the Air Force cannot award
procurement contracts to produce and deliver launch vehicle systems for NSS missions, but
instead must obtain the services of commercial providers under FAR part 12 to launch NSS
payloads into orbit. Because the NSS commercial launch service procurements must be separate
and distinct from any government-funded development of underlying launch vehicle systems
providing the commercial services, the Air Force determined that an OT was the appropriate
instrument for the launch vehicle prototypes.

Thus, on March 21, 2018, the Assistant Secretary of the Air Force (Acquisition,
Technology & Logistics) determined that “exceptional circumstances surrounding the EELV
prototype program and the domestic launch industry justify use of a transaction that provides for

innovative business arrangements and provide an opportunity to expand the defense supply base

in a manner that would not be feasible under a contract.” Tab 47b, AR 1349.

16
Case CaSecl-08-HY200KR2-DCurDa Hid Csled 08/1H4ge Page 26 of 42

Il. The Scope Of The OTs For Launch Service Prototypes

Once the Air Force determined that an OT was the appropriate vehicle, it had to
determine the scope of the OT agreement. Specifically, the Air Force sought to develop “launch
system prototypes, to include the development and test of any required RPSs, the launch vehicle
and its subsystems, infrastructure, manufacturing processes, test stands, and other items required
for industry to provide domestic commercial launch services that meet all NSS requirements.”
Tab 38, AR 11260. The prototype sought includes “[a] fully developed and certified EELV
Launch System, including the validation of all non-recurring engineering (NRE) work.” Jd.
“The LSA participants will perform prototype development, including system design and
development, risk reduction activities, test and evaluation activities, and technical demonstration
of system capabilities.” Tab 19, AR 796. The Air Force expects that its use of an OT agreement
“will result in a prototype launch system that can be used to demonstrate whether the system has
the capability to meet EELV requirements.” Tab 19, AR 793.

The OTs for launch service prototypes do not include the production of the launch
vehicles. Rather, the development consists of “[a]ll activities from initial concept up to, but not
including, production.” Tab 38, AR 1261. The Air Force also expects that, following its
investment “in the development of prototypes for launch systems,” those systems can be “used to
provide commercial launch services that will also be extended to provide NSS launch services.”
Tab 19, AR 793. Such development may lead to “[s]ubsequent procurements,” such as the
Phase 2 procurement, which “will allow launch system fixed costs to be shared across more
launches, including commercial and civil, and will reduce the overall cost to the Air Force.” Tab
38, AR 1260-61. The Phase 2 procurement for launch services is specifically described as a

“follow-on activit[y].” Tab 19, AR 807; see also Tab 19, AR 810 (“The follow-on activity will

17
Case CaSecl-08-Y200KR2-DCurDa Hid sled 08/1H4ge Page £7 of 42

be procurement of launch services.”’). “LSA is designed to work in synergy with commercial
launch vehicle development efforts that will lead in space for decades to come.” Tab 47c, AR
1351. The Phase 2 launch services procurement is open to all interested offerors, and is not
limited to entities that received LSA OT awards.

IV. Solicitation And Award?

Once the Air Force determined that OTs were the appropriate way to develop the launch
service prototypes, it competitively awarded the OT agreements for launch service agreements in
accordance with the Air Force’s OT authority for prototype projects under 10 U.S.C. § 2371b,
which, as discussed above, authorizes the Air Force to use OTs for prototype project efforts that
are directly relevant to enhancing mission effectiveness of military personnel and supporting
platforms, systems, components, or materials to be acquired or developed by the Air Force.

The Air Force issued a solicitation for OTs on October 5, 2017. Four companies
provided proposals: Blue Origin, ULA, Orbital ATK and SpaceX. The Air Force engaged in
competitive procedures including discussions, negotiations, and soliciting revised proposals.

In October 2018, the Air Force awarded OTs to ULA, Blue Origin, and Orbital ATK.
Tab 136, AR 41753. SpaceX filed an objection with the Air Force on December 10, 2018. The
Air Force denied SpaceX’s objection on April 18, 2019. This lawsuit followed on May 17, 2019.

ARGUMENT

I. Standard Of Review: Jurisdiction

 

Rule 12(b)(1) provides that “a party may assert . . . by motion” the defense of “lack of

subject-matter jurisdiction.” RCFC 12(b)(1). “If the court determines at any time that it lacks

 

° We include an abbreviated statement of facts necessary to give context to the jurisdictional
motion, but will provide additional facts if briefing on the merits becomes necessary.

18
Case CaSecl-08-Y200KR2-IDCurDa iE Csled 08/1H4ge Page £3 of 42

subject-matter jurisdiction, the court must dismiss the action.” RCFC 12(h)(3). Indeed, the
Court must “satisfy itself of its jurisdiction over the subject matter before it considers the merits
of a case.” Hymas, 810 F.3d at 1316-17 (citation omitted). “Jurisdiction is power to declare the
law, and when it ceases to exist, the only function remaining to the court is that of announcing
the fact and dismissing the cause.” Ex Parte McCardle, 74 U.S. (7 Wall.) 506, 514 (1869).

“The party seeking to invoke the . . . Court’s jurisdiction must establish that jurisdiction
exists by a preponderance of the evidence.” Hymas, 810 F.3d at 1317 (citing Taylor v. United
States, 303 F.3d 1357, 1359 (Fed. Cir. 2002)). “Although, for purposes of jurisdiction,” the
Court “typically assume[s] as true all facts alleged in a complaint, where ‘the factual basis for the
court’s subject matter jurisdiction’ is challenged, ‘only uncontroverted factual allegations are
accepted as true.’” Hymas, 810 F.3d at 1317 (quoting Cedars-Sinai Med. Ctr. v. Watkins,
11 F.3d 1573, 1583-84 (Fed. Cir. 1993)). In this case, the Court does not possess jurisdiction to
entertain this bid protest regarding OTs, which lie beyond the limited bounds of bid protest
jurisdiction under 28 U.S.C. § 1491(b).

“T]he United States, as sovereign, ‘is immune from suit save as it consents to be sued
... and the terms of its consent to be sued in any court define that court’s jurisdiction to entertain
the suit.’” United States v. Testan, 424 U.S. 392, 399 (1976) (quoting United States v.
Sherwood, 312 U.S. 584, 586 (1941)); accord Hymas, 810 F.3d at 1317. “Consistent with this
principle, the Tucker Act confers limited jurisdiction on the . . . Court to adjudicate claims
against the United States.” Hymas, 810 F.3d at 1317. With respect to bid protests, the Tucker
Act states:

[T]he United States Court of Federal Claims . . . shall have
jurisdiction to render judgment on an action by an interested party

objecting to a solicitation by a Federal agency for bids or proposals
for a proposed award or the award of a contract or any alleged

19
Case CaSecl-08-09200K22 -IDCCurDart i <GIed 08/1 F4ge Page £2 of 42

violation of statute or regulation in connection with a procurement
or a proposed procurement.

28 U.S.C. § 1491(b)(1) (emphasis added).

“The Tucker Act operates as a waiver of sovereignty by the United States and” the Court
is “obliged to construe such waivers strictly.” Smith v. Orr, 855 F.2d 1544, 1552-53 (Fed. Cir.
1988) (discussing Little Tucker Act, 28 U.S.C. § 1346); accord MacLean v. United States, 454
F.3d 1334, 1336 (Fed. Cir. 2006) (“a jurisdictional requirement attached by Congress as a
condition of the government’s waiver of sovereign immunity . . . must be strictly construed”)
(quoting Hopland Band of Pomo Indians v. United States, 855 F.2d 1573, 1576-77 (Fed. Cir.
1988)). Thus, “notions of fairness and equity do not operate to enlarge” the “rigid jurisdictional
limitations . . . in the Tucker Act.” Murphy v. United States, 222 Ct. Cl. 685, 686 (1980); accord
Hercules Inc. v. United States, 516 U.S. 417, 430 (1996) (similar).

Il. The Court Does Not Possess Bid Protest Jurisdiction To Entertain Challenges To
Non-Procurement Actions

”6 Compl. at 1.

In its complaint, SpaceX challenges “the Agency’s [OT] award decision.
SpaceX’s challenge, however, does not grant the Court jurisdiction to entertain its complaint.
Rather, as we will explain below, the Court lacks jurisdiction under 28 U.S.C. § 1491(b) to
entertain a bid protest challenging a non-procurement action.

Procurement contracts do not “encompass the entire universe of instruments at executive

agencies’ disposal.” Hymas, 810 F.3d at 1325. As stated above, several agencies, including

DOD, have been authorized to conduct non-procurements using OTs. 10 U.S.C. §§ 2371 and

 

° Throughout its complaint, SpaceX avoids referring to the agreement as an OT agreement,
instead referring to the award as a “Launch Service Agreement [LSA],” presumably to minimize
its obvious jurisdictional defect. However, SpaceX has not disputed that the Air Force awarded
an OT agreement pursuant to 10 U.S.C. § 2371b, nor does SpaceX challenge that the Air Force
properly exercised its OT authority.

20
Case CaSecl-08-Y200KR2-IDCurDa Aid CGl2d 08/1H4ge PAGE ED of 42

2371b. On the other hand, bid protest jurisdiction pursuant to section “1491(b)(1) in its entirety
is exclusively concerned with procurement solicitations and contracts.” Res. Conservation
Group, LLC v. United States, 597 F.3d 1238, 1245 (Fed. Cir. 2010) (emphasis added); accord
Hymas, 810 F.3d at 1317, 1324.

The term “procurement” is not defined in § 1491(b). See 28 U.S.C. § 1491(b)(1); Hymas,
810 F.3d at 1324; Res. Conservation, 597 F.3d at 1242-45. As explained in Hymas, the Federal
Circuit at times has “relied upon the definition of ‘procurement’ in 41 U.S.C. § 111” (previously
codified at 41 U.S.C. § 403(2)) for purposes of § 1491(b). Hymas, 810 F.3d at 1324-25;
Distributed Solutions, 539 F.3d at 1345-46; see also 41 U.S.C. § 111 (“procurement” may
include “all stages of the process of acquiring property or services, beginning with the process
for determining a need for property or services and ending with contract completion and
closeout.”’); see also 10 U.S.C. § 2302(3)(A). However, Hymas clarified that the term
“procurement” must be construed harmoniously for purposes of the Tucker Act, the F@CAA,
and CICA. Hymas, 810 F.3d at 1327 (courts “must respect the concinnity between the separate
yet interrelated statutes that Congress has enacted” and should not “rely solely upon 41 U.S.C.

§ 111”).

Accordingly, the Federal Circuit held in Hymas that, when an agency exercises its
statutory authority to use a non-procurement instrument, and the FGCAA does not require the
use of a procurement contract, the agency is not required to comply with CICA, and the Court
does not possess §1491(b) jurisdiction to review the non-procurement action. Jd. at 1324-30; see
also CMS Contract Mgmt. Servs. v. United States, 745 F.3d 1379, 1381 (Fed. Cir. 2014)
(“agencies escape the requirements of federal procurement law” when using a non-procurement

action).

21
Case CaSecl-08-DY200KR2-IDCurDa Hid Csled 08/1H4ge Page £1 of 42

Although to our knowledge, the Court has not previously considered the question of
whether bid protest jurisdiction under 28 U.S.C. § 1491(b) extends to challenges regarding the
specific type of non-procurement transactions at issue here - OTs — GAO has determined that
agreements issued by an agency under its “other transaction” authority are not procurement
contracts and, therefore, GAO generally does not review protests of the award of OTs under its
bid protest jurisdiction.’ E.g., MD Helicopters, Inc., B-417379, 2019 CPD § 120 (Comp. Gen.
April 4, 2019); MorphoTrust USA, LLC, B-412711, 2016 CPD 4 133 (Comp. Gen. May 16,
2016); Exploration Partners, LLC, B-298804, 2006 CPD 4 201 (Comp. Gen. Dec. 19, 2006).
And although GAO opinions are not binding on this Court, they may be “instructive in the area
of bid protests.” See Centech Grp., Inc. v. United States, 554 F.3d 1029, 1038 n.4 (Fed. Cir.
2009).

Moreover, the Federal Circuit’s conclusion in Hymas that the Court lacks jurisdiction to
review non-procurement actions is hardly a novel one. In Frankel v. United States, 842 F.3d
1246 (Fed. Cir. 2016), the Federal Circuit upheld this Court’s determination that the plaintiff
lacked standing because his challenge to the award of a “prize competition” contract did not
constitute a procurement contract. 842 F.3d at 1250-51. And in Resource Conservation, the
Federal Circuit affirmed this Court’s finding that it lacked jurisdiction under § 1491(b) because
“bid protests involving leases of land where the government is the lessor” are “not ‘in connection
with a procurement or proposed procurement.’” Res. Conservation, 597 F.3d at 1242 (citing

Res. Conservation Group, LLC v. U.S. Dep’t of the Navy, 86 Fed. Cl. 475, 486 (2009)). The

 

7 GAO has found that, with respect to an OT agreement, it possesses limited jurisdiction to
review “a timely pre-award protest that an agency is improperly using its other transaction
authority to procure goods or services.” MD Helicopters, Inc., B-417379, 2019 CPD § 120
(Comp. Gen. April 4, 2019) (citing 4 C.F.R. § 21.5(m); Blade Strategies, LLC, B-416752, 2018
CPD § 327 at 2 (Comp. Gen. Sept. 24, 2018)). SpaceX has not made such allegations here.

22
Case CaSecl-09-HY200KR2-lDCurDa Hid CGled 08/1H4ge PAGE £2 of 42

principles in Hymas and others lead to a straightforward conclusion that the Court does not
possess bid protest jurisdiction to entertain challenges to OTs that are not procurement contacts.
Moreover, the legislative history additionally confirms that this Court lacks jurisdiction
here. In 1996, Congress amended the Tucker Act to provide for bid protest jurisdiction. Admin.
Dispute Resolution Act, Pub. L. No. 104-320, § 12, 110 Stat. 3874-76 (Oct. 19, 1996), codified
at 28 U.S.C. § 1491(b)(1). At that time, Congress had already authorized DOD to use OTs and
had recently expanded its authority to use OTs for prototype projects in 1994, codified at 10
U.S.C. §2371b, and the use of OTs had been well-established for decades. See, e.g., National
Aeronautics and Space Act of 1958, Pub. L. No. 85-568, §203(b)(5), 72 Stat. 426, 430 (1958)
(authorizing NASA to use OTs), codified at 51 U.S.C. 20113(e); Court Interpreters Act of 1978,
Pub. L. No. 95-539, § 3(a), 92 Stat. 4043 (1978) (authorizing Executive Office of United States
Courts to use OTs), codified at 28 U.S.C. § 604(a)(10)(C); NDAA for Fiscal Years 1990 and
1991, Pub. L. No. 101-189, § 251(a), 103 Stat. 1352, 1403 (1989) (authorizing DOD to use
OTs), codified at 10 U.S.C. § 2371. “Congress is presumed to enact legislation with knowledge
of the law and a newly-enacted statute is presumed to be harmonious with existing law and
judicial concepts.” Hymas, 810 F.3d at 1327 (quoting Aectra Ref. & Mktg. v. United States, 565
F.3d 1364, 1370 (Fed. Cir. 2009)). Congress presumably would not have used the term
“procurement” in §1491(b) if it had intended to authorize bid protests challenging OTs that
separately are permitted under numerous Federal statutes. See id. Likewise, Congress
presumably would not have used the term “transactions (other than contracts, cooperative
agreements, and grants)” in § 2371b if it had meant “procurements” within the meaning of the

FGCAA and CICA. See Hymas, 810 F.3d at 1327; Aectra, 565 F.3d at 1370.

23
Case CaSecl-09-HY200KR2-IDCurDa Hid CGl2d 08/1H4ge Page £3 of 42

For these reasons, the Court should apply Hymas when deciding this legal issue of first
impression, and hold that the Court does not possess bid protest jurisdiction to entertain
challenges to OTs.

II. SpaceX’s Complaint Is Not “In Connection With” A Procurement Or Proposed
Procurement

On its face, this Court’s bid protest jurisdictional statute “grants jurisdiction over
objections to a solicitation, objections to a proposed award, objections to an award, and
objections related to a statutory or regulatory violation so long as these objections are in
connection with a procurement or proposed procurement” Systems Application & Tech., Inc. v
United States, 691 F.3d 1374, 1380-81 (Fed. Cir. 2012); see also 28 U.S.C. § 1491(b)(1).

SpaceX does not allege that the Air Force did not lawfully use its authority under § 2371b
to award an OT agreement. See generally Compl. Nor does SpaceX allege that the OT itself is a
procurement. Jd. Instead, SpaceX alleges that an entirely separate procurement can provide the
Court jurisdiction to entertain a challenge to an instrument, an OT agreement, that all parties
agree is a non-procurement agreement. Specifically, SpaceX alleges that the awarded OTs were
“in connection with, and for the purpose of, the FAR Part 12 procurement for NSS launch
services covered by the Phase 2 RFP.” Compl. § 96. The primary defect with SpaceX’s
argument is that SpaceX admittedly does not challenge the procurement activity (the Phase 2
solicitation for launch support services). See Compl. at 1 (“SpaceX . . . does not also challenge
the related National Security Space (“NSS”) Launch Phase 2 Launch Service Procurement.”).
Nor do the statutes that SpaceX claims the Air Force violated, the Administrative Procedure Act
(APA) and 10 U.S.C. § 2371b, relate to the Phase 2 procurement. Compl. § 101.

SpaceX relies on the Phase 2 solicitation so/e/y to provide SpaceX a jurisdictional hook

to challenge the non-procurement OT award. SpaceX’s allegation that the phrase “in connection

24
Case CaSecl-08-Y200KR2-IDCurDa Hid CGled 08/1H4ge Page £4 of 42

with” should be interpreted in this way is contrary to this Court’s and the Federal Circuit’s
precedent and may lead to unintended and absurd results.

A. SpaceX’s Interpretation Of “In Connection With” Is Contrary to Precedent

SpaceX mischaracterizes Distributed Solutions to conclude that the Air Force’s non-
procurement OT award was made “in connection with” the Phase 2 launch services award.
Compl. § 97 (quoting RAMCOR Servs. Grp., Inc. v. United States, 185 F.3d 1286, 1288-89 (Fed.
Cir. 1999)). In that case, the Federal Circuit noted that the definition of “procurement” in 41
U.S.C. § 111 (previously codified at § 403(2)), “includes all stages of the process of acquiring
property or services, beginning with the process for determining a need for property or services
and ending with contract completion and closeout.” Distributed Solutions, 539 F.3d at 1345-46
(quoting 41 U.S.C. § 403(2) (emphasis added)). However, neither Distributed Solutions nor any
of the other cases relied on by SpaceX considered whether the phrase “in connection with” a
procurement or proposed procurement can provide jurisdiction over a separate non-procurement
action and these cases are, therefore, distinguishable.

For example, in Distributed Solutions, the Federal Circuit determined that the
Government’s request for information soliciting information from outside vendors “to determine
the scope of services required by the [G]overnment” supplied the Court with jurisdiction because
“(t]he statute explicitly contemplates the ability to protest these kinds of pre-procurement
decisions.” Jd. at 1346. In this case, on the other hand, the statute explicitly defines OTs as non-
procurement agreements and contemplates that they are not subject to normal procurement
regulations and procedures, including this Court’s jurisdiction. See 10 U.S.C. § 2371b.

If read in an overly expansive fashion, Distributed Solutions could stand for the

proposition that every single decision, from a requirements definition through contract

25
Case CaSecl-08-29200K22 -IDCCurDart iG GIed 08/1 4ge Fagé 45 of 42

administration, could be “in connection with” a procurement. However, Distributed Solutions
and its progeny have defined § 1491(b) bid protest jurisdiction to be far more limited in scope.
See, e.g., Distributed Solutions, 539 F.3d at 1346 (“adding work to an existing contract that is
clearly within the scope of the contract does not raise a viable protest under § 1491(b)(1)”); VFA,
Inc. v. United States, 118 Fed. Cl. 735, 743 (2014) (12(b)(1) dismissal of protest challenging
agency decision not to procure property or service from private contractor); Kellogg Brown &
Root Servs. v. United States, 117 Fed. Cl. 764, 768-70 (2014) (12(b)(1) dismissal of protest filed
by contract awardee challenging agency contract administration decision). Moreover, in
International Genomics Consortium v. United States, 104 Fed. Cl. 669 (2012), the court
cautioned that adopting an overbroad reading of Distributed Solutions would “unlock a veritable
Pandora’s box of bid protest challenges to many internal agency decisions that never ripen into
procurements.” Jd. at 676; see also Gov’t Technical Servs. LLC v. United States, 90 Fed. Cl.
522, 528 (2009) (holding that Distributed Solutions does not extend bid protest jurisdiction to
agency decisions not to exercise options on existing contracts).

This Court and the Federal Circuit have also specifically considered the phrase “in
connection with” and interpreted it to be significantly less broad that SpaceX suggests in its
complaint. See AgustaWestland North America, Inc. v. United States, 880 F.3d 1326, 1331 (Fed.
Cir. 2018) (finding that an execution order converting the Army’s training helicopters is not a
decision “in connection with” a procurement); Geiler/Schrudde & Zimmerman v. United States,
743 F. App’x 974, 977 (Fed. Cir. 2018) (finding that the revocation of an offeror’s service-
disabled veteran owned small business status did not occur “in connection with a procurement or
proposed procurement”). Specifically, this Court in BayFirst Solutions, LLC v. United States,

104 Fed. Cl. 493 (2012), discussed the limits on the phrase “in connection with.” The Court

26
Case CaSecl-08-HY200KR2-IDCurDa Hid CGl2d 08/1H4ge PAGE EE of 42

considered whether the Federal Acquisition Streamlining Act’s (FASA) bar on challenges that
are “in connection with the issuance or proposed issuance of a task or delivery order” would bar
the cancellation of a solicitation. Jd. at 507. Although the Court analyzed both sides of the issue,
it ultimately determined that the cancellation is not “in connection with” the task order. Jd.
Relevant to its decision was the fact that “[t]he cancellation of the [s]olicitation may be viewed
as a discrete procurement decision and one which would have been the subject of a separate
protest.” Jd. In other words, the “connection” to a procurement ends when there is a separate
procurement decision.

In a factually similar scenario, this Court found that it lacked jurisdiction over a challenge
to an award of a Small Business Innovation Research (SBIR) Phase II contract, which by
definition concerned a “major research and development effort, resulting in a deliverable
prototype.” R&D Dynamics Corp. v. United States, 80 Fed. Cl. 715, 716 (2007). This Court
found relevant to its determination, among other things, that “no FAR provisions apply
specifically to the SBIR award program,” and that the SIBR’s implementing “statute does not
mention ‘procurement’ or a purpose of obtaining property or services through a competitive
contract process as a purpose of the SBIR program.” Jd. at 720-21. This Court came to its
conclusion despite the fact that the source selection plan “points out that a Phase III award may
lead to a competitive procurement.” /d. at 721. Rather, the Court concluded that, although
“t]he resources expended by the government in Phase II of the SBIR program may ultimately
lead to the development of a capacity to provide goods or services in Phase III,” “the court does
not find that a procurement occurs in Phase II of the SBIR program” and thus, that the plaintiff

lacked “a ‘connection with a procurement or a proposed procurement.’” Jd. at 722.

27
Case CaSecl-08-Y200KE2-IDCurDar HE sled 08/1Hage PAGE £7 of 42

As the Federal Circuit has described it, “once a party objects to a procurement, section
1491(b)(1) provides a broad grant of jurisdiction because ‘[p]rocurement includes all stages of
the process of acquiring property or services, beginning with the process for determining a need
for property or services and ending with contract completion and closeout.’” Sys. App.. & Tech.,
691 F.3d at 1381 (emphasis added) (quoting Res. Conservation, 597 F.3d at 1244 (emphasis
omitted) (quoting 41 U.S.C. § 403(2))). Here, on the other hand, what SpaceX is objecting to is
not a procurement, given that the OT at issue is a non-procurement agreement. Thus, the phrase
“im connection with” has limits, and the Federal Circuit’s and this Court’s cases do not support
SpaceX’s use of the phrase to impermissibly assert jurisdiction over a separate non-procurement
action.

B. The OT Is Not “In Connection With” The Phase 2 Procurement

The Air Force does not disagree that the Phase 2 procurement is part of the same overall
EELV program as the OT award, but this fact does not make the LSA non-procurement OT
agreement and the Phase 2 procurement “in connection with” each other for purposes of
determining this Court’s jurisdiction. As shown in Figure 1 above, the EELV strategy involves
several discrete steps, going back to FY2013. The OTs for launch service agreements are one
discrete step, and the Phase 2 procurement is another. The overall goal of the EELV program is
to “leverage the commercial market place in order to assure access to space (AATS) for NSS
satellites, meet statutory requirements to transition off Russian-manufactured rocket engines,
maintain program affordability, and create a sustainable competitive environment in the future.”
Tab 19, AR 786. As SpaceX states in its complaint, the Air Force is in the process of
accomplishing this goal using a multi-step approach. See Compl. § 98 (citing Hearing on

Department of Defense Appropriations for Fiscal Year 2016 Before the S. Subcomm. of the

28
Case CaSecl-08-HY200KR2-IDCurDa id Csled 08/1H4ge Page EB of 42

Comm. on Appropriations, 114th Cong. 61 (2015) (statement of Hon. Ashton Carter, Secretary),
available at https://www.govinfo.gov/content/pkg/CHRG-114shrg59104641/pdf/CHRG-
114shrg59104641.pdf). However, each step has its own separate processes. Specifically, Step 3,
the OT competition for launch service prototypes, and Step 4, the Phase 2 procurement for
launch services, have different competitions and different goals. Indeed, by statute, the Step 3
OT prototyping effort could not be conducted “in connection with” the Step 4 Phase 2
acquisition, which must be accomplished as a FAR part 12 procurement of commercial services.
See 51 U.S.C. § 50132.

The OT award process and the Phase 2 solicitation are two separate competitions with
two separate acquisition strategies. It is a tenet of procurement law that “[e]ach procurement
stands alone, and a selection decision made under another procurement does not govern the
selection under a different procurement.” SDS Int’] v. United States, 48 Fed. Cl. 759, 772 (2001)
(quoting Renic Corp., B-248100, 92-2 CPD § 60 (Comp. Gen. July 29, 1992)); see also
Guardian Moving & Storage Co. v. United States, 122 Fed. Cl. 117, 132 (2015) (contracting
officer not bound by determinations made in separate procurement); Griffv’s Landscape Maint.
LLC, v. United States, 51 Fed. Cl. 667, 671 (2001) (“[A]n attack upon a new solicitation or upon
any other aspect of the administration of the previous contract, must stand on its own.”). The
OTs were awarded as a result of a non-F AR-based competition, whereas the Phase 2 is a FAR-
based competition. Tab 19, AR 807. Notably, the Phase 2 competition is not limited to the
awardees of the OT agreements. /d. (noting that, “/i/fany of the [Phase 2] awardees have LSAs,
those LSA OT agreements would continue”) (emphasis added); Tab 19, AR 786 (“FAR-based
procurement contracts will be competitively awarded to certified EELV launch service providers,

which could include companies that were not previously awarded LSAs”). Thus, as SpaceX

29
Case CaSecl-08-HY200KR2-IDCurDar Hd CGl2d 08/1H4ge PAGE £9 of 42

acknowledges, it is still eligible to compete in the Phase 2 competition. See, e.g. Compl. ¥§ 77,
87. Nor is SpaceX bound in its Phase 2 bid by what it bid in the OT procurement.* Thus, the
two competitions are not “mutually dependent” so as to be “in connection with” each other.
DataMill, Inc. v. United States, 91 Fed. Cl. 740, 756 (2010); see also SRA Int’l, Inc. v. United
States, 766 F.3d 1409, 1413 (Fed. Cir. 2014) (requiring that the procurement action be “directly
and causally connected” to a procurement).

Moreover, the purposes of each competition are separate. For the OT, the Air Force
intended to increase the pool of launch vehicles that meet the agency’s needs. Specifically,
through the OT awards, the Air Force “will invest in industry to develop enhanced
configurations to support all NSS requirements.” Tab 19, AR 789. An OT is appropriate to
accomplish this goal because “the Air Force will be investing in the development of prototypes
for launch systems.” Tab 19, AR 793. The goal of the Phase 2 procurement, on the other hand,
is to procure, through requirements contract awards, “launch services delivering multiple
National Security Space (NSS) missions with annual ordering periods from Fiscal Year (FY)
2020 through FY 2024.” ECF No. 1-1 at 38 (Phase 2 RFP at 2). If SpaceX’s statements are true
that it already possesses commercial launch vehicles capable of meeting the agency’s
requirements for launch services, see, e.g., Compl. § 2, 5, 11, then SpaceX will be competitive
in the Phase 2 procurement despite not being awarded an OT agreement.

Under SpaceX’s theory, every step in the Air Force’s multi-phase approach would be
deemed “in connection” with one another for purposes of § 1491(b). However, as the Court

found in R&D Dynamics Corp., a prototype agreement that is not in itself a procurement is not

 

8 For example, SpaceX would not be bound to bid the Big Falcon Rocket (BFR) that it
proposed in the OT solicitation, see Tab 51, AR 4294, and may instead bid the Starship rocket
that it references throughout its complaint. See generally Compl.

30
Case CaSecl-09-Y200KR2-DCurDa Hid CGl2d 08/1H4ge PAGE AD of 42

“in connection with” a later competitive procurement. 80 Fed. Cl. at 722 (quoting 28 U.S.C.
§ 1491(b)(1) (2001)). In this case specifically, SpaceX ignores the relationship among the
various phases of the EELV program. “[T]he EELV strategy includes a combination of
development, procurement and launch activity targeting a sustainable competitive launch
environment that includes transitioning off use of the Russian RD-180 engine.” Tab 19, AR 787.
SpaceX’s argument, if adopted, would permit it to circumvent the procedures (and time
limitations) to challenge each individual procurement conducted in Phases 1, 1A, 2, and 3,
merely by alleging that putative violations of statutes or regulations in one Phase were “in
connection with” awards made under another Phase, over a 14 or more year period.

In fact, SpaceX’s argument goes even farther; it would make nearly every OT subject to
this Court’s bid protest jurisdiction, contrary to Resource Conservation. Res. Conservation,
597 F.3d at 1245. Prototypes acquired by OTs, when successful, will nearly always be related to
subsequent acquisition of goods or services, as the prototypes must be “directly relevant to
enhancing the mission effectiveness of military personnel and the supporting platforms, systems,
components, or materials proposed to be acquired or developed by the Department of Defense.”
10 U.S.C. § 2371b(a)(1). In fact, § 2371b(f) provides for follow-on production contracts or
transactions in certain circumstances. Thus, Congress contemplated that prototypes may, and in
many cases, would lead to production and that the Government would often enter into a sole-
source procurement contract after completion of a non-procurement OT.

Indeed, the Government would not spend time and money developing prototypes if it did
not intend to acquire any related goods or services in the future. But, Congress did not provide
that alleged violations of statutes concerning the OT evaluation and award process may be

deemed “in connection with” follow-on FAR based procurements. Rather, Congress expressly

31
Case CaSecl-08-Y200KR2-DCurDa iE sled 08/1H4ge Page 42 of 42

excluded OTs from the definition of procurement contracts. Every cooperative agreement
research project, OT, and similar transactions would be protestable under SpaceX’s theory
simply because the Government ultimately hopes and intends — consistent with statutory
requirements — that the prototypes it seeks to develop are successful and will result in a product
that it may procure in the future. This absurd result is contrary to the express will of Congress.

SpaceX’s jurisdictional theory is inconsistent with controlling precedent and the statutory
scheme for OT non-procurements, and it should be rejected.

IV. SpaceX Does Not Allege Any Violation Of Any Procurement Statute

SpaceX’s allegations here additionally fail to come within this Court’s jurisdiction
because SpaceX does not allege any violation of any procurement statute.

In Cleveland Assets, the Federal Circuit cautioned that, “[i]f plaintiffs could allege any
statutory or regulatory violation tangentially related to a government procurement, § 1491(b)(1)
jurisdiction risks expanding far beyond the procurement context.” 883 F.3d at 1381. Thus, the
Court “decline[d] to read out the meaning of ‘procurement’ from the text of § 1491(b)(1)
regarding the statutes and regulations that an interested party may challenge.” Jd. Accordingly,
the Federal Circuit affirmed this Court’s dismissal of plaintiff's complaint where it alleged a
violation of only “an appropriation, not a procurement, statute.” Jd. (emphasis in original).

Here, SpaceX faces an additional jurisdictional hurdle because it has alleged violations of
two statutes, the APA and §2371b, neither of which are procurement statutes. Rather, as
explained above, § 2371b authorizes DOD to use OTs, a non-procurement vehicle. Therefore,

§ 2371b cannot be considered a procurement statute. Neither is the APA a procurement statute.
See RAMCOR Services Group, Inc. v. United States, 185 F.3d 1286, 1290 (Fed. Cir. 1999) (“INS

allegedly only violated the APA, not a procurement statute”).

32
Case CaSecl-08-Y200KR2-IDCurDa Aid CGl2d 08/1H4ge PAGE AZ of 42

Thus, this Court lacks jurisdiction over SpaceX’s complaint for the additional reason that

it does not allege any violation of any procurement regulation or statute.

CONCLUSION

For these reasons, we respectfully request that the Court dismiss SpaceX’s complaint for

lack of subject matter jurisdiction.

OF COUNSEL:

ERIKA WHELAN RETTA

Air Force Legal Operations Agency
Commercial Law and Litigation Directorate
AFLOA/JAQC

Contract and Fiscal Law Division

GREGORY YOKAS
Space and Missile Systems Center
Office of the Staff Judge Advocate

DOUGLAS EDELSCHICK

Trial Attorney
Department of Justice

June 13, 2019

Respectfully Submitted,

JOSEPH H. HUNT
Assistant Attorney General

ROBERT E. KIRSCHMAN, JR.
Director

/s/ Douglas K. Mickle
DOUGLAS K. MICKLE

Assistant Director

/s/ Tanya B. Koeni
TANYA B. KOENIG

Trial Attorney

Commercial Litigation Branch
Civil Division

Department of Justice

P.O. Box 480, Ben Franklin Station
Washington, DC 20044

Tele: (202) 305-7587

Attorneys for Defendant

33
